DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
The action is in response to claims dated 4/22/2021
Claims pending in the case: 1, 4, 6-8, 11-14, 16-23
Cancelled claims: 2-3, 5, 9-10, 15

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 4, 6-8, 11-14, 16-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 8 and 20 recite “replace the starting entry of the object with a starting entry of another different object, wherein the different object comprises another application or a shortcut to another dynamically recommended function that is different from the object failing to activate”. There is no support for this limitation in the current specification. The specification in [55 of pg-pub] seems to indicates that the “another object” is an updated object of the same application and function. Therefore the specification only indicates that the object is different as it is updated to have the latest information but nowhere does the specification refers to a completely different application. The applicant is requested to identify the paragraphs and lines in the specification that supports this limitation.
All claims dependent on this claim are also rejected under 35 U.S.C. 112(a) due to the virtue of their respective direct and indirect dependencies.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1, 4, 6-8, 11-14, 16-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1, 8 and 20 in the relevant part read:  “when an object comprising an application or a shortcut to a dynamically recommended function fails to activate, outputting prompting information indicating a need for replacing a starting entry of the object to the user based on a user input to replace the starting entry of the object”. Based on the claim language, it is unclear what is meant by “based on a user input to replace”. Since the prompting information is outputted when an object fails to activate, it is unclear how the outputting can also be based on a user input. As such, a person of reasonable skill in the art would not be apprised of the metes and bounds of the invention.
For the purpose of examination, based on the specification, this limitation is interpreted as “when an object comprising an application or a shortcut to a dynamically recommended function fails to activate, outputting prompting information indicating a need for replacing a and based on a user input replacing the starting entry of the object”.
All claims dependent on this/these claim(s) are also rejected under 35 U.S.C. 112(b) due to the virtue of their respective direct and indirect dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6-8, 11-12, 16-17,  20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey (US 20140201681) in view of Dickman (US 6091409) and Zhang (CN 104375856 – please refer to the attached English translation with  marked paragraph numbers for the claim mapping).
Zhang not used in the prior office action.

Regarding claim 1, Mahaffey teaches an object starting method, comprising: displaying, on a predetermined page of a device, starting entries of one or more objects (Mahaffey: Fig. 5, [43]: application icons on a homepage), 
the starting entries being generated by an operating system, wherein a first group of the one or more objects comprises one or more applications, (Mahaffey: Fig. 5, [43]: application icons on a homepage),  and a second group of the one or more objects comprises shortcuts to one or more dynamically recommended functions of the one or more applications (Mahaffey: [66]: display icons of specific functions within an application), the first group of the one or more objects and the second group of the one or more objects are displayed in separate regions on the predetermined page (Mahaffey: Fig. 7,  [59]: suggested apps may be displayed in a separate region; [71]: icons may be arranged in user defined regions. It would be obvious to group specific function icons in separate regions)…, and the starting entries are generated dynamically according to a usage of the recommended function (Mahaffey: [24, 30-32, 39, 78]: dynamic display of application icons as per usage):
receiving a first operating signal corresponding to one of the starting entries displayed; 
and activating a first object from among the one or more objects, the first object corresponding to the one of the starting entries using the first operating signal (Mahaffey: [30, 54]: launch application corresponding to selected icon).
wherein activating the first object further comprises:
when the one of the starting entries is configured to open a page of the first object opening the page of the first object in an intended manner specified in the one of the starting 
when the one of the starting entries is configured to invoke a starting control of the first object in a page of an application, opening the page of the application in an intended manner specified in the one of the starting entries in response to the first operating signal, and simulating a click operation by a user on the starting control to invoke the starting control in the page of the application (note that this limitation is an alternative option and therefore not mapped); and 
when an object comprising an application or a shortcut to a dynamically recommended function is not activated, outputting prompting information indicating a need for replacing a starting entry of the object to the user based on a user input to replace the starting entry of the object with a starting entry of another different object, wherein the different object comprises another application or a shortcut to another dynamically recommended function that is different from the object failing to activate (Mahaffey: [61]: “the system can prompt the user with suggested substitutes, either instead of opening and running the app” – suggest different function and replace based on user selection).
Although implied, Mahaffey does not specifically teach, the shortcuts to the one or more dynamically recommended functions of the second group are displayed concurrently with the one or more applications of the first group;
Dickman teaches, the shortcuts to the one or more dynamically recommended functions of the second group are displayed concurrently with the one or more applications of the first group (Dickman: Fig. 4, col 6 lines 40-49: Shortcut icon may be presented concurrently with the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahaffey and Dickman because the combination would not only enable the user to access the most used function of the application from the shortcut icons but also display the shortcut icons prominently along with the application icons. One of ordinary skill in the art would have been motivated to combine the teachings because the combination makes it easier for user to access a shortcut function by presenting these shortcut icons along with other icons.
However Mahaffey and Dickman do not specifically teach, and when an object comprising an application or a shortcut to a dynamically recommended function fails to activate, outputting prompting information indicating a need for replacing a starting entry of the object to the user based on a user input to replace the starting entry of the object with a starting entry of another different object, wherein the different object comprises another application or a shortcut to another dynamically recommended function that is different from the object failing to activate.
Zhang teaches, when an object comprising an application or a shortcut to a dynamically recommended function fails to activate, outputting prompting information indicating a need for replacing a starting entry of the object to the user based on a user input to replace the starting entry of the object with a starting entry of another different object, wherein the different object comprises another application or a shortcut to another dynamically recommended function that is different from the object failing to activate (Zhang: [4-6 on Pg. 10], [1-3 on Pg. 
Please also refer to the 112(a) and 112(b) rejection above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahaffey, Dickman and Zhang because the combination would enable updating applications from the shortcut icon itself without the user having to access a different location to download the latest version of the application. One of ordinary skill in the art would have been motivated to combine the teachings because the combination makes it easier for user to access most updated applications from icons thus improving ease of use (see Zhang Pg. 5 last paragraph).
  
Regarding claim 4, Mahaffey, Dickman and Zhang teach the invention as claimed in claim 1 above and further, further comprising: calculating objects to be recommended to a user according to a usage parameter of each object on the device or an environmental parameter of an environment where the device is located; and determining starting entries of the objects as the starting entries of the objects displayed in the predetermined page(Mahaffey: [31, 78]: [31]: "uses information regarding the device (display size/resolution, processing power, GUI capabilities, etc.), the applications (type, importance, etc.), as well as contextual information 

Regarding claim 6, Mahaffey, Dickman and Zhang teach the invention as claimed in claim 1 above and further, further comprising: 
acquiring a preset starting entry selection list and a preset priority list, the starting entry selection list comprising a starting entry of each object provided by an operating system and the priority list comprising priorities of starting entries of objects in the starting entry selection list (Mahaffey: [24, 31-32, 39, 66, 78]: dynamic display of application icons or icons for specific shortcut functions of applications as per context);
sequentially selecting starting entries of objects which have been installed (Mahaffey: [35]: icons of installed applications) from the starting entry selection list according to a descending order of the priorities; and determining the starting entries of the objects which have been installed to be the starting entries of the objects displayed in the predetermined page (Mahaffey: [24, 31-32, 39, 78]: dynamic display of application icons selected as per context).

Regarding claim 7, Mahaffey, Dickman and Zhang teaches the invention as claimed in claim 6 above and further, further comprising: 
receiving replacement instruction configured to indicate replacing of a starting entry of an object displayed in the predetermined page with a starting entry of another object (Zhang: 
displaying a starting entry of each object comprised in the starting entry selection list according to the replacement instruction (Mahaffey: [40, 59, 61]: suggest alternate applications for existing applications);
determining a starting entry of an object selected from the starting entry selection list; and replacing the starting entry of the object displayed in the predetermined page with the starting entry of the selected object ((Mahaffey: [61-62]: replace icon).

Regarding Claim(s) 8, this/these claim(s) is/are similar in scope as claim(s) 1. Mahaffey, Dickman and Zhang further teach, A device, comprising: a processor; and a memory configured to store instructions executable by the processor (Mahaffey: [30]).
Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 11, this/these claim(s) is/are similar in scope as claim(s) 4. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding claim 12, Mahaffey, Dickman and Zhang teach the invention as claimed in claim 8 above and further, wherein the processor is further configured to: display the starting entries of the objects in a widget desktop of the predetermined page, each starting entry comprising at least one of an icon and name of one of the objects (Mahaffey: Fig. 5, [24, 31-32, 

Regarding Claim(s) 16-17, this/these claim(s) is/are similar in scope as claim(s) 6-7. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 20, this/these claim(s) is/are similar in scope as claim(s) 8. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding claim 21, Mahaffey, Dickman and Zhang teach the invention as claimed in claim 1 above and further, further comprising: when the one of the starting entries is configured to invoke the starting control of the first object in the page of the application, determining a position of the starting control by at least one of:
identifying characters in the page, and determining the position of the starting control according to the characters;
reading prestored coordinate information of the position of the starting control, determining a position indicated by the coordinate information in the page, and determining the position to be the position of the starting control; or
reading a prestored Identifier (ID) of the starting control, searching the page for a position corresponding to the ID, and determining the position corresponding to the ID to be the position of the starting control (Mahaffey: [66]: dynamic display of cons for specific shortcut functions such as a specific search page or page within an application).

Regarding Claim(s) 22-23, this/these claim(s) is/are similar in scope as claim(s) 21. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey (US 20140201681), Dickman (US 6091409) and Zhang (CN 104375856 – please refer to the attached English translation for the claim mapping) in view of Takei (US20080235408).

Regarding claim 13, Mahaffey, Dickman and Zhang teach the invention as claimed in claim 8 above but not, wherein the processor is further configured to: when the objects comprise an uninstalled object and a installed object, display in the predetermined page the starting entry of the uninstalled object in a first display manner and the starting entry of the installed object in a second display manner.
Takei teaches, when the objects comprise an uninstalled object and a non-uninstalled object, display in the predetermined page the starting entry of the uninstalled object in a first display manner and the starting entry of the installed object in a second display manner (Takei: [13, 54, 72]: change display manner of icons for installed and uninstalled objects).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahaffey, Dickman and Takei because the combination would notify the user of the installation status of the item represented by the icon (See Takei [8-9]).

Regarding claim 19, Mahaffey, Dickman and Zhang teach the invention as claimed in claim 17 but not, wherein the processor is further configured to: when the starting entry selection list comprises a starting entry of an object which has not been installed and a starting entry of an object which has been installed, display, according to the replacement instruction, the starting entry of the object which has not been installed in a third display manner and display, according to the replacement instruction, the starting entry of the object which has been installed in a fourth display manner. 
Takei teaches, wherein the processor is further configured to: when the starting entry selection list comprises a starting entry of an object which has not been installed and a starting entry of an object which has been installed, display, according to the replacement instruction, the starting entry of the object which has not been installed in a third display manner and display, according to the replacement instruction, the starting entry of the object which has been installed in a fourth display manner (Takei: [13, 54, 72]: change display manner of icons for installed and uninstalled objects).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahaffey, Dickman and Takei because the combination would notify the user of the installation status of the item represented by the icon using a visual indication (See Takei [8-9]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey (US 20140201681), Dickman (US 6091409), Zhang (CN 104375856 – please refer to the attached English translation for the claim mapping) and Takei (US20080235408) in view of Schneider (US 20150235403).

Regarding claim 14, Mahaffey, Dickman, Zhang and Takei teach the invention as claimed in claim 13 above and further, object corresponding to the one of the starting entries is uninstalled (Takei: [13, 54, 72]: icons for uninstalled items);
However Mahaffey, Dickman, Zhang and Takei do not specifically teach, display a first operating control and a second operating control according to the first operating signal; when
 a second operating signal acting on the first operating control is received, replace the starting entry of the object with a starting entry of another object; and 
when a third operating signal acting on the second operating control is received, redownload and reinstall the object.
Schneider teaches, wherein the processor is further configured to: when the object corresponding to the one of the starting entries is uninstalled, display a first operating control and a second operating control according to the first operating signal (Schneider: [28]: selection of icons display plurality of options (operating controls) including option to download); when
a second operating signal acting on the first operating control is received, replace the starting entry of the object with a starting entry of another object (Schneider: [28, 37]: selection of any one of the types of activity associated with the icon; updates to the linked items [8, 10, 
when a third operating signal acting on the second operating control is received, redownload and reinstall the object (Schneider: [28]: download option).
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Mahaffey, Dickman, Zhang, Takei and Schneider because the combination would give an option to download directly from the icon representing the item so that the item can be opened without the user having to separately install the necessary program. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would make content of information in the link to be dynamic, so that activation of the link, can result in different actions, depending upon the content of the link (see Schneider [8]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey (US 20140201681), Dickman (US 6091409) and Zhang (CN 104375856 – please refer to the attached English translation for the claim mapping) in further view of Schneider (US 20150235403).

Regarding claim 18, Mahaffey, Dickman and Zhang teach the invention as claimed in claim 17 but not, wherein the processor is further configured to: when the selected object is not installed, display a third operating control.

It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Mahaffey, Dickman, Zhang and Schneider because the combination would give an option to download directly from the icon representing the item so that the item can be opened without the user having to separately install the necessary program. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would make content of information in the link to be dynamic, so that activation of the link, can result in different actions, depending upon the content of the link (see Schneider [8]).

Response to Arguments
Applicants' prior art arguments have been fully considered but since they pertain to the amended sections of the claim, they are considered moot in view of the new grounds of rejection presented above.
It is noted here that based on the difference between the prior art and the application discussed during the interview, the examiner had suggested amendments that may be used to clarify the distinction that was being discussed. However upon review of the specification, proper support for such amendment as was discussed during the prior interview and presented in the current claims was not found. Please refer to the 112(a) rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176